REASONS FOR ALLOWANCE
Regarding claim 1, it is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is the front side of each of the stator laminations of the stator being at least partially electroplated and not coated with plastic, the coils, the rear side, the left side, and the right side of the stator laminations being coated with plastic, and an electronic activation device being positioned and located in the plastic coating. These limitations, in combination with the pump chamber, the bucket wheel being mounted in the pump chamber on a bearing for rotation, an electric motor, the electric motor including a stator and a rotor, and wherein the stator further includes stator laminations and coils, each of the stator laminations including a front side that faces the rotor, a rear side opposite of the front side, and a left side and a right side positioned and located between the front side and the rear side, make the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746